PER CURIAM.
We affirm the judgment in favor of ap-pellee on the authority of McKinnie v. Progressive American Insurance Co., 488 So.2d 825 (Fla.1986), and Bayles v. State Farm Mutual Automobile Insurance Co., 483 So.2d 402 (Fla.1985). We note that Shelby Mutual Insurance Co. v. Smith, 527 So.2d 830 (Fla. 4th DCA 1988), is not controlling here because the amendment to section 627.727, Florida Statutes, is applicable only to new and renewal policies with *836an effective date beginning October 1, 1984, or later.
DOWNEY, LETTS and STONE, JJ., concur.